             Case 1:20-cv-08555-VSB Document 6 Filed 01/27/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
FRANKIE MONEGRO, on behalf of himself                       :                      1/27/2021
and all others similarly situated,                          :
                                                            :
                                         Plaintiff,         :        20-CV-8555 (VSB)
                                                            :
                           -against-                        :              ORDER
                                                            :
TELEBRANDS CORP.,                                           :
                                                            :
                                         Defendant.         :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Under the Federal Rules of Civil Procedure, “[i]f a defendant is not served within 90 days

 after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

 dismiss the action without prejudice against that defendant or order that service be made within a

 specified time.” Fed. R. Civ. P. 4(m). “[I]f the plaintiff shows good cause for the failure, the

 court must extend the time for service for an appropriate period.” Id. “Good cause is generally

 found only in exceptional circumstances where the plaintiff's failure to serve process in a timely

 manner was the result of circumstances beyond its control.” E. Refractories Co. v. Forty Eight

 Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks omitted).

          On October 14, 2020, Plaintiff filed this action against Defendant Telebrands Corp.

 (Doc. 1.) Plaintiff obtained a summons on October 15, 2020. (Doc. 4.) Since that time, Plaintiff

 has not filed an affidavit of service or taken any other action to prosecute this case.

          On January 19, 2021—when service was already overdue—I issued an order requiring

 Plaintiff either to file an affidavit of service demonstrating that he timely served Defendant, or if

 service had not been effectuated, submit a letter of no more than three (3) pages, supported by

 legal authority, demonstrating good cause as to why this case should not be dismissed pursuant
           Case 1:20-cv-08555-VSB Document 6 Filed 01/27/21 Page 2 of 2


to Rule 4(m), by January 26, 2021. (Doc. 5.) I warned Plaintiff that failure to comply with the

order would result in dismissal of this case. (Id.) Plaintiff has failed to comply with my order.

Plaintiff has also failed to demonstrate good cause that would prompt me to extend the time for

service. See Fed. R. Civ. P. 4(m).

         Accordingly, it is hereby:

         ORDERED that, in accordance with Rule 4(m), Plaintiff’s claims against Defendant

Telebrands Corp. are DISMISSED WITHOUT PREJUDICE. The Clerk is respectfully directed

to close the case.

SO ORDERED.

Dated:     January 27, 2021
           New York, New York                     ________________________________
                                                  VERNON S. BRODERICK
                                                  United States District Judge
